           Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 1 of 27



 1 John P. Swenson, Esq. (SBN 224110)
   jswenson@scalilaw.com
 2 Jade F. Jurdi, Esq. (SBN 273401)
   jjurdi@scalilaw.com
 3 SCALI RASMUSSEN, PC
   800 Wilshire Boulevard, Suite 400
 4 Los Angeles, CA 90017
   Telephone: 213.239.5622
 5 Facsimile: 213.239.5623
 6 Attorneys for Defendant
   ROBERT HOWER
 7
 8                               UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10
11 GEMCAP LENDING I, LLC,                             Case No. 4:18-cv-05979
12                      Plaintiff,                    Judge: Hon. Yvonne Gonzalez Rogers
13                vs.                                 ROBERT HOWER’S MOTION FOR
                                                      AN AWARD OF FEES IN THE
14 UNITY BANK Minnesota, Robert                       AMOUNT OF $84,172.80 AND COSTS
   Hower, George Van Buren,                           IN THE AMOUNT OF $630.56
15                                                    AGAINST GEMCAP LENDING I,
              Defendants.                             LLC
16
                                                      Date: August 6, 2019
17                                                    Time: 2:00 p.m.
                                                      Loc.: Courtroom 1-4th Floor
18                                                          1301 Clay Street
                                                            Oakland, CA 94612
19
                                                      [Filed concurrently with Declarations of
20                                                    John Swenson, Jade Jurdi and Zachary
                                                      Hoffman in Support Hereof and Proposed
21                                                    Decision]
22                                                    Complaint Filed: September 28, 2018
23
24
25
26
27
28
                                                    -1-
                                                                           Case No. 4:18-cv-05979
                          ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
           Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 2 of 27



 1                TO THE PARTIES AND THEIR ATTORNEYS OF RECORD:
 2                PLEASE TAKE NOTICE THAT on August 6, 2019 at 2:00 pm, or soon
 3 thereafter as counsel may be heard in Courtroom 1 – 4th Floor of the above-entitled
 4 court, located at 1301 Clay Street, Oakland, CA 94612, Defendant Robert Hower
 5 hereby does and will move pursuant to California Code of Civil Procedure section
 6 425.16, subsection c, Northern District of California Local Rule 54-5, the decision in
 7 Verizon Delaware, Inc. v. Covad Commc’ns Co., 377 F.3d 1081, 1091 (9th Circ. 2004),
 8 and this Court’s order of May 20, 2019 at Docket #62, for an order awarding attorneys’
 9 fees in the amount of $84,172.80 and costs in the amount $630.56 of against Plaintiff
10 Gemcap Lending I, LLC (“Gemcap”). This motion is made on the grounds that
11 Defendant Robert Hower secured a favorable determination on the Anti-SLAPP
12 motion he filed, resulting in the striking of all of the claims alleged against him, and
13 thus he is entitled to an attorneys’ fee award against Plaintiff Gemcap, including both
14 the fees incurred in prosecuting the anti-SLAPP motion, and the fees incurred in
15 bringing this fee motion.
16
17 DATED: June 3, 2019                         Respectfully submitted,
18                                             SCALI RASMUSSEN, PC
19
20                                             By:
                                                     John P. Swenson, Esq.
21                                                   Jade F. Jurdi, Esq.
                                                     Attorneys for Defendant
22                                                   ROBERT HOWER
23
24
25
26
27
28
                                                  -2-
                                                                         Case No. 4:18-cv-05979
                        ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
            Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 3 of 27



 1                                                  TABLE OF CONTENTS
 2
 3
     I.           Introduction ..................................................................................................... 7
 4
     II.          Procedural History ........................................................................................... 7
 5
     III.         Argument ......................................................................................................... 8
 6
                  A.     Robert Hower is entitled to all of his attorneys’ fees and
 7                costs incurred in connection with the anti-SLAPP motion and the
                  instant motion. ................................................................................................. 8
 8
                  B.       The fees and costs sought by Robert Hower are reasonable...............10
 9
                           1.        Legal Standard ..........................................................................10
10
                           2.        The Laffey Matrix rates are reasonable. ...................................11
11
                        3.     The hours for which a fee award is sought were
12                reasonably incurred .......................................................................................13
13                                   a.        Drafting of the motion papers ........................................13
14                                   b.        Review of the opposition and supporting
                                               evidence, and drafting of the reply and
15                                             objections to evidence. ...................................................15
16                                   c.        Preparing for Oral Argument .........................................16
17                                   d.        Reviewing the Court’s order on the Anti-
                                               SLAPP Motion, meeting and conferring with
18                                             Plaintiff on fees, and drafting the Motion for
                                               Fees. ................................................................................16
19
                                     e.        Anticipated time to be incurred in connection to
20                                             drafting the......................................................................17
21                                   f.        Anticipated time to be incurred in connection
                                               with preparing for oral argument....................................17
22
                                     g.        Anticipated time to be incurred in connection
23                                             with attending oral argument on the fee motion.
                                               ........................................................................................18
24
                       4.     The Costs Sought By Robert Hower are
25                Reasonable. ...................................................................................................18
26                     5.    Summary of hours for each stage of work on the anti-
                  SLAPP motion, summary of costs, and comparison to other awards
27                deemed reasonable.........................................................................................18
28
                                                                      -3-
                                                                                 Case No. 4:18-cv-05979
                                ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
           Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 4 of 27



 1                                   a.       Summary of hours and fees sought for each
                                              stage of the motions. .......................................................18
 2
                                     b.       The total hours requested are reasonable. ......................22
 3
                                     c.       The total monetary amount requested is
 4                                            reasonable. ......................................................................23
 5 IV.            Conclusion .....................................................................................................23
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                    -4-
                                                                                Case No. 4:18-cv-05979
                               ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
            Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 5 of 27



 1
                                             TABLE OF AUTHORITIES
 2
 3                                                                                                                   Page(s)

 4 Federal Cases
 5 Camacho v. Bridgeport Fin., Inc.,
 6   523 F.3d 973 (9th Cir.2008) .................................................................................. 10

 7 Cuviello v. Feld Entm’t, Inc.,
     2015 WL 154197 (N.D. Cal. Jan. 12, 2015) ....................................... 10, 11, 12, 13
 8
 9 Gonzalez v. S. Wine & Spirits of Am., Inc.,
     555 F. App’x 704 (9th Cir. 2014) ............................................................................ 9
10
   Grove v. Wells Fargo Fin. California, Inc.,
11
     606 F.3d 577 (9th Cir. 2010) ............................................................................. 9, 18
12
   Morales v. City of San Rafael,
13   96 F.3d 359 (9th Cir.1996) .................................................................................... 10
14
   Open Source Sec., Inc. v. Perens,
15   2018 WL 2762637 (N.D. Cal. June 9, 2018)............................................. 12, 19, 20
16 Piping Rock Partners, Inc. v. David Lerner Assocs., Inc.,
17    2015 WL 4932248 (N.D. Cal. Aug. 18, 2015)
      ......................................................................................................... 9, 10, 11, 20, 23
18
19 Resolute Forest Prod., Inc. v. Greenpeace Int’l,
      302 F. Supp. 3d 1005 (N.D. Cal. 2017)................................................................... 8
20
   Vargas v. Berkeley Unified School District
21    2017 WL 5991857, at *2 (N.D. Cal. Dec. 4, 2017) .............................................. 12
22
   Wynn v. Chanos
23    2015 WL 3832561, at *5 (N.D. Cal. June 19, 2015)............................................. 23
24 Xu v. Yamanaka,
25    No. 13-CV-3240 YGR, 2014 WL 3840105
      (N.D. Cal. Aug. 1, 2014) ................................................................ 9, 10, 18, 22, 23
26
27
28
                                                                -5-
                                                                             Case No. 4:18-cv-05979
                            ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
      00171514.4
           Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 6 of 27



 1 California Cases
 2 Ketchum v. Moses,
 3    24 Cal. 4th 1122, 17 P.3d 735 (2001)...................................................................... 9

 4 Lunada Biomedical v. Nunez,
      230 Cal.App. 4th 459 (2014) ................................................................................. 11
 5
 6 Raining Data Corp. v. Barrenechea,
      175 Cal.App. 4th 1363 (2009) ............................................................................... 11
 7
   Other Authorities
 8
 9 Local Rule 54.5 ........................................................................................................... 11
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                -6-
                                                                            Case No. 4:18-cv-05979
                           ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
           Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 7 of 27



 1 I.             INTRODUCTION
 2                The Court’s Order of May 20, 2019 is clear that “defendant Hower is entitled to
 3 an award of attorneys’ fees and costs incurred in moving to strike the claims on which
 4 he prevailed.” Order of May 20, 2019, Docket Number 62 (“Order”). The Court struck
 5 all of the claims alleged by Plaintiff Gemcap against Mr. Hower, finding they arose
 6 from protected activity, and the litigation privilege barred the claims as a matter of
 7 law. Accordingly, Defendant Hower now seeks all of the fees and costs he incurred
 8 in connection with the anti-SLAPP motion, and the fees and costs incurred and to be
 9 incurred with respect to the instant fee motion.
10                The fees sought by Robert Hower are reasonable. The hourly rates of Mr.
11 Hower’s counsel are below the hourly rates which have been awarded in connection
12 with anti-SLAPP motions in the Northern District. The rates billed by Mr. Hower’s
13 counsel are below the rates set-forth in the Laffey Matrix, with the exception of
14 paralegal time. Accordingly, Mr. Hower seeks an award calculated with the Laffey
15 Matrix rates. This motion sets forth both the amounts billed by Mr. Hower’s counsel,
16 and the amounts that should be awarded pursuant to the Laffey Matrix. The amounts
17 sought in fees are reasonable in light of both the complexity and number of legal issues
18 relevant to the determination of the motion. The total hours and the amounts sought
19 are also below amounts awarded in connection with anti-SLAPP motions in the
20 Northern District. Because the amounts sought by Mr. Hower in fees and costs were
21 reasonably incurred in connection with the anti-SLAPP motion, and were, or are to be
22 incurred in connection with the instant fee motion, the Court should grant this motion
23 and award $84,172.80 in attorneys’ fees and $630.56 in costs.
24 II.            PROCEDURAL HISTORY
25                Plaintiff Gemcap filed this action on September 28, 2018, naming Defendants
26 Unity Bank Minnesota, Robert Hower, and George Van Buren. In its complaint,
27 plaintiff alleged claims for fraud as to defendants Hower and Unity Bank, and aiding
28 and abetting to commit fraud as to all Defendants.
                                                    -7-
                                                                           Case No. 4:18-cv-05979
                          ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
           Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 8 of 27



 1                Mr. Hower filed a Special Motion to Strike, also commonly referred to as an
 2 “anti-SLAPP motion,” seeking an order striking (1) paragraphs 41 through 44 of the
 3 complaint, (2) plaintiff’s second claim for “fraud,” and (3) all references to defendant
 4 Hower in support of plaintiff’s third claim for “aiding and abetting to commit fraud.”
 5 Dkt. No. 42. In its order of May 20, 2019, this Court found “The fact plaintiff
 6 alleges conduct that occurred outside of the court proceeding does not save plaintiff’s
 7 claims insofar as they are based on the allegations of the protected activity,” and that
 8 “plaintiff’s additional allegations do not alter the crux of plaintiff’s claims against
 9 defendant Hower, which concern his representations before the Hawaii court.” Dkt.
10 No. 62 (“Order”) at 8 fn. 6. Having found all of the claims concern the
11 representations before the Hawaii Court, the Court struck all of the claims against
12 Mr. Hower, holding that “the litigation privilege applies, and plaintiff’s claims
13 against defendant Hower based on protected activity that occurred before the Hawaii
14 court are barred as a matter of law.” Order at 13. While this Court struck all of the
15 claims against Mr. Hower, it granted Plaintiff leave to amend, and thus the Order is
16 styled as granting the motion “in part.” In the Order this Court was also clear that
17 “defendant Hower is entitled to an award of attorneys’ fees and costs incurred in
18 moving to strike the claims on which he prevailed.” Order at 14.
19 III.           ARGUMENT
20                A. Robert Hower is entitled to all of his attorneys’ fees and costs incurred
21                   in connection with the anti-SLAPP motion and the instant motion.
22                This Court has already ruled that “[a]s the prevailing movant on the anti-
23 SLAPP motion, Mr. Hower is entitled to his fees and costs incurred in connection
24 with the anti-SLAPP motion.” Order at 14. “Defendants are ‘entitled to recover
25 attorney fees and costs incurred in moving to strike the claims on which ... [they]
26 prevailed, but not fees and costs incurred in moving to strike the remaining claims.’”
27 Resolute Forest Prod., Inc. v. Greenpeace Int’l, 302 F. Supp. 3d 1005, 1027 (N.D.
28 Cal. 2017) (quoting Choyce v. SF Bay Area Indep. Media Ctr., No. 13-CV-01842-
                                                     -8-
                                                                            Case No. 4:18-cv-05979
                           ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
           Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 9 of 27



 1 JST, 2013 WL6234628, at *10 (N.D. Cal. Dec. 2, 2013)). Having prevailed on all
 2 claims, Mr. Hower now seeks all of his fees and costs incurred in prosecuting the
 3 anti-SLAPP motion.
 4                In addition to being entitled to fees and costs incurred in connection with the
 5 anti-SLAPP motion, Robert Hower is entitled to his fees and costs incurred in
 6 connection with the instant fee motion. Prevailing parties on an anti-SLAPP motion
 7 are entitled to an award “for all hours reasonably spent, including those necessary to
 8 establish and defend the fee claim.” Ketchum v. Moses, 24 Cal. 4th 1122, 1141
 9 (2001); see also Piping Rock Partners, Inc. v. David Lerner Assocs., Inc., 2015 WL
10 4932248, at *2 (N.D. Cal. Aug. 18, 2015); see also Gonzalez v. S. Wine & Spirits of
11 Am., Inc., 555 F. App'x 704, 704–05 (9th Cir. 2014) (noting in a context other than
12 that of an anti-SLAPP motion that “California law requires that ‘an attorney fee
13 award should ordinarily include compensation for all the hours reasonably spent,
14 including those relating solely to the fee.’”) (Internal Citations Omitted)).
15                In addition to attorneys’ fees, “[a] prevailing defendant on an anti-SLAPP
16 motion is entitled to recover reasonable litigation expenses for which he was billed.”
17 Xu v. Yamanaka, 2014 WL 3840105, at *5 (N.D. Cal. Aug. 1, 2014). Courts
18 “repeatedly have allowed prevailing plaintiffs to recover non-taxable costs where
19 statutes authorize attorney's fees awards to prevailing parties.” Grove v. Wells Fargo
20 Fin. California, Inc., 606 F.3d 577, 580 (9th Cir. 2010). This includes “travel,
21 courier and copying costs.” Id. (quoting Davis v. City of San Francisco, 976 F.2d
22 1536, 1556 (9th Cir.1992), vacated in part on other grounds, 984 F.2d 345.).
23 Electronic research fees can also be recovered as non-taxable costs, where billing
24 separately for such fees is the prevailing practice in the community. Id. at 581.
25 Billing separately for electronic legal research costs is the prevailing practice in the
26 Bay Area, so those costs are recoverable. Xu, 2014 WL 3840105, at *5.
27
28 ///
                                                     -9-
                                                                            Case No. 4:18-cv-05979
                           ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
          Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 10 of 27



 1                B. The fees and costs sought by Robert Hower are reasonable.
 2                      1. Legal Standard
 3                “A court assessing attorney fees begins with a touchstone or lodestar figure,
 4 based on the ‘careful compilation of the time spent and reasonable hourly
 5 compensation of each attorney.” Piping Rock Partners 2015 WL 4932248, at *2
 6 (quoting Ketchum, 24 Cal.4th at 1131–32). More specifically, “[t]he ‘lodestar’ is
 7 calculated by multiplying the number of hours the prevailing party reasonably
 8 expended on the litigation by a reasonable hourly rate.” Morales v. City of San
 9 Rafael, 96 F.3d 359, 363 (9th Cir.1996).
10                “‘In determining a reasonable hourly rate, the district court should be guided
11 by the rate prevailing in the community for similar work performed by attorneys of
12 comparable skill, experience, and reputation.’” Piping Rock Partners, 2015 WL
13 4932248, at *2 (Quoting Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210–11
14 (9th Cir.1986)). The relevant community for purposes of determining the prevailing
15 market rate is generally the “forum in which the district court sits.” Camacho v.
16 Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir.2008). “In determining the
17 prevailing rates in the community for similar work, the Court may find it most
18 appropriate to use the actual rates charged or, alternatively, it may determine that
19 application of the Laffey Matrix is warranted.” Cuviello v. Feld Entm't, Inc., 2015
20 WL 154197, at *2 (N.D. Cal. Jan. 12, 2015) (Citing Syers Properties III, Inc. v.
21 Rankin, 226 Cal. App. 4th 691, 702–03 (2014)). “Decisions by other courts
22 regarding the reasonableness of the rate sought may also provide evidence to support
23 a finding of reasonableness.” Xu, 2014 WL 3840105, at *2. (Quoting Children's
24 Hosp. & Med. Ctr. v. Bonta, 97 Cal.App. 4th 740, 782–83 (2002)).
25                “In determining a reasonable amount of time spent, the Court should only
26 award fees based on ‘the number of hours reasonably expended on the litigation” and
27 exclude “hours that are excessive, redundant, or otherwise unnecessary.’” Piping
28 Rock Partners, 2015 WL 4932248, at *3 (Quoting Hensley v. Eckerhart, 461 U.S.
                                                    - 10 -
                                                                            Case No. 4:18-cv-05979
                           ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
          Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 11 of 27



 1 424, 433–34 (1983)). “There is no precise rule or formula for making these
 2 determinations” and “the court necessarily has discretion in making this equitable
 3 judgment.” Id. (Quoting Hensley v. Eckerhart, 461 U.S. 424, 433–34 (1983)). “A
 4 party may prevail on a motion for attorneys' fees without submitting any billing
 5 records whatsoever.” Id. at *4 (citing Lunada Biomedical v. Nunez, 230 Cal.App.
 6 4th 459, 487–88 (2014)). A party “can carry its burden of establishing its entitlement
 7 to attorney fees by submitting a declaration from counsel instead of billing records or
 8 invoices.” Lunada Biomedical v. Nunez, 230 Cal.App. 4th 459, 487–88 (2014);
 9 Piping Rock Partners, 2015 WL 4932248, at *4 (citing City of Colton v.
10 Singletary, 206 Cal.App. 4th 751, 785 (2012)); Raining Data Corp. v.
11 Barrenechea, 175 Cal.App. 4th 1363, 1375 (2009) (“The law is clear, however, that
12 an award of attorney fees may be based on counsel's declarations, without production
13 of detailed time records.”); see also Local Rule 54.5 (requiring attorney declarations
14 and indicating the Court may request records be lodged, including in camera.)
15                      2. The Laffey Matrix rates are reasonable.
16                When determining what constitutes a reasonable hourly rate the Court “may
17 determine that application of the Laffey Matrix is warranted.” Cuviello v. Feld
18 Entm't, Inc., 2015 WL 154197, at *2 (N.D. Cal. Jan. 12, 2015). For ease of reference
19 a copy of the Laffey Matrix for years 2015 to 2019 has been attached hereto as
20 Exhibit A. Declaration of Jade Jurdi (“Jurdi Decl.”) at ¶ 4. As stated on the
21 document itself “this matrix of hourly rates for attorneys of varying experience levels
22 and paralegals/law clerks has been prepared by the Civil Division of the United
23 States Attorney's Office for the District of Columbia (USAO) to evaluate requests for
24 attorney’s fees in civil cases in District of Columbia courts. The matrix is intended
25 for use in cases in which a fee- shifting statute permits the prevailing party to recover
26 “reasonable” attorney’s fees.”
27                Applying the Laffey Matrix, John Swenson’s hourly rate would be $544 an
28 hour, Jade Jurdi’s rate would be $417 an hour, and Zachary Hoffman’s rate would be
                                                   - 11 -
                                                                           Case No. 4:18-cv-05979
                          ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
          Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 12 of 27



 1 $166 an hour. Jurdi Decl. ¶ 4; Declaration of Zachary Hoffman (“Hoffman Decl.”)
 2 ¶3; Declaration of John Swenson (“Swenson Decl.”) ¶544. These rates are
 3 reasonable in light of their years of experience, their clientele, and their educational
 4 background. Zachary Hoffman has over 4 years of relevant experience as a
 5 paralegal, Jade Jurdi has over 8 years of experience as an attorney, and John
 6 Swenson over 16. Jurdi Decl. ¶ 3; Swenson Decl. ¶3; Hoffman Decl. ¶2. Mr.
 7 Hoffman is a graduate of U.S.C.’s law school and U.C. Santa Cruz. Hoffman Decl.
 8 ¶2. Mr. Jurdi is a graduate of U.C. Berkeley’s Law School and Harvard University.
 9 Jurdi Decl. ¶ 3. Mr. Swenson is a graduate of the University of Minnesota’s Law
10 School and St. Olaf’s College. Swenson Decl. ¶3; All have represented clients that
11 range from individuals such as Mr. Hower, to companies among the Fortune 500.
12 Jurdi Decl. ¶3; Swenson Decl. ¶3; Hoffman Decl. ¶2.
13                The Laffey rates are below the rates courts in the Northern District have
14 awarded on fee requests for Anti-SLAPP motions, as are the rates billed by Mr.
15 Hower’s attorneys on this matter. See Jurdi Decl. ¶ 5; Swenson Decl. ¶ 5; Hoffman
16 Decl. ¶4. In Open Source Sec., Inc. v. Perens, the Court approved $535 an hour for
17 an associate attorney, and $995 and $880 for partners. 2018 WL 2762637, at *3, 7
18 (N.D. Cal. June 9, 2018). In Vargas v. Berkeley Unified School District the court
19 approved as reasonable rates $625 for a partner, $450 for a senior associate, and
20 $350 for a junior associate, commenting that those rates were heavily discounted by
21 the lawyers themselves. 2017 WL 5991857, at *2 (N.D. Cal. Dec. 4, 2017). In
22 Cuviello v. Feld Entm't, Inc., the Court awarded $725, and $695 an hour for partners,
23 and $455 an hour for a Senior Associate, employed at what was then the firm of
24 Fulbright and Jowarski, and is now Norton Rose Fulbright (“Fulbright”). 2015 WL
25 154197, at *2. Before joining his current firm, Mr. Jurdi was employed at the same
26 office of Fulbright as the attorneys whose rates were approved in Cuviello. Jurdi
27 Decl. ¶ 5. When Mr. Jurdi left Fulbright in 2017 his rate was $450 an hour, and Mr.
28 Hower is now seeking the Laffey rate of $417 an hour for his work. Jurdi Decl. ¶¶ 3,
                                                    - 12 -
                                                                           Case No. 4:18-cv-05979
                          ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
          Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 13 of 27



 1 5. Similarly, Mr. Swenson’s rate at his prior firm of Steptoe & Johnson was $550 an
 2 hour, and Mr. Hower is now seeking the Laffey rate of $544 an hour for his work.
 3 Swenson Decl. ¶¶ 3, 5. Not only are the rates sought by Mr. Hower for the work of
 4 his attorneys substantially lower than what Courts in the Northern District have
 5 awarded in the past, the rates are below what his attorneys have billed in the past.
 6                If not applying the Laffey Matrix rates, “the Court may find it most
 7 appropriate to use the actual rates charged.” Cuviello 2015 WL 154197, at *2
 8 (Citing Syers Properties III, Inc. v. Rankin, 226 Cal. App. 4th 691, 702–03 (2014)).
 9 The rates charged by Mr. Hower’s attorneys on this matter are $225 an hour for
10 paralegal Zachary Hoffman (entries from before April of 2019, his rate was $205 an
11 hour), $370 an hour for Senior Associate Jade Jurdi (entries from December 2018 are
12 at $340 an hour, the previous year’s rate) and $465 an hour for partner John
13 Swenson. Jurdi Decl. ¶ 5; Swenson Decl. ¶5; Hoffman Decl. ¶4.
14                      3. The hours for which a fee award is sought were reasonably
15                         incurred.
16                The hours for which a fee award is sought were contemporaneously recorded
17 by each of John Swenson, Jade Jurdi, and Zachary Hoffman in a computer based,
18 legal billing program by the name of “Tabs.” Jurdi Decl. ¶ 5; Swenson Decl. ¶6;
19 Hoffman Decl. ¶5.
20                            a. Drafting of the motion papers.
21                                   i. Senior Associate Jade Jurdi
22                Mr. Jurdi spent 52.8 hours drafting the motion papers, including reviewing and
23 analyzing the allegations of the complaint, legal research, determining what evidence
24 was needed by way of declaration, drafting the proposed decision, and drafting and
25 revising the brief and notice of motion. Jurdi Decl. ¶ 7.
26                The legal issues that were addressed in the motion and the proposed decision
27 were both numerous and complex. In addition to the research that can be expected
28 on an anti-SLAPP motion — research to establish the meaning of the applicable
                                                   - 13 -
                                                                           Case No. 4:18-cv-05979
                          ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
          Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 14 of 27



 1 statutory provisions, and the manner in which the statute is to be applied— Mr.
 2 Jurdi’s research necessarily included the following additional issues:
 3                (1) whether allegations pertaining to proceedings of another state’s courts are
 4                protected activity;
 5                (2) the applicability of the anti-SLAPP statute to conspiracy allegations, when
 6                factual allegations are a mix of protected activity and non-protected activity;
 7                (3) where the anti-SLAPP statute is applicable to diversity actions in Federal
 8                Court, which aspects of the statute are considered substantive and thus apply,
 9                and which are considered procedural and in conflict with Federal Procedure,
10                and thus do not apply;
11                (4) the applicability of the anti-SLAPP statute where fraud is alleged in
12                connection with a court proceeding;
13                (5) the applicability of the litigation privilege to claims filed in Federal Court;
14                (6) the applicability of the litigation privilege to statements made in another
15                state’s courts;
16                (7) the applicability of the litigation privilege to a third-party, non-litigant; (8)
17                the applicability of the litigation privilege to statements made during a
18                proceeding, even if not under oath; and
19                (8) the effect of the application of the litigation privilege on a plaintiff’s ability
20                to successfully oppose an anti-SLAPP motion. Jurdi Decl. ¶ 8.
21                                      ii. Partner John Swenson
22                John Swenson spent a total of 14.2 hours working on the motion papers,
23 including conducting a factual investigation, reviewing and approving the legal
24 reasoning that formed the basis of the motion papers, reviewing and revising the
25 motion papers once written, and communicating with the client regarding the motion
26 process and legal strategy. Swenson Decl. ¶7. Mr. Swenson’s factual investigation
27 included reviewing the hearing transcript of the Hawaii Court and working with the
28
                                                      - 14 -
                                                                            Case No. 4:18-cv-05979
                           ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
          Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 15 of 27



 1 client and others to ascertain relevant facts and locate relevant evidence. Swenson
 2 Decl. ¶7.
 3                                  iii. Paralegal Zachary Hoffman
 4                Zachary Hoffman spent a total of 6.3 hours compiling evidence in support of
 5 the motion, reviewing and revising citations to legal precedent and evidence in the
 6 motion papers, generating the required tables in the briefing, and ensuring
 7 conformity of the papers to the local rules. Hoffman Decl. ¶6.
 8                             b. Review of the opposition and supporting evidence, and
 9                                drafting of the reply and objections to evidence.
10                                    i. Senior Associate Jade Jurdi
11                Jade Jurdi spent a total of 31.7 hours working on the papers filed in reply to
12 Plaintiff’s opposition, including conducting legal research, drafting the reply brief,
13 and drafting the objections to evidence. Jurdi Decl. ¶9. The necessary legal research
14 to draft the reply included: (1) research on precedent explicitly stating the public
15 interest requirement does not apply to petitioning activity; (2) research so as to be
16 able to assert that there is no legal precedent for an exception to the scope of the anti-
17 SLAPP statute for instances of extrinsic fraud; (3) research on the elements of
18 extrinsic fraud and precedent applying those elements; (4) the standard for granting
19 leave to amend in Federal Court where the statute is explicit that in State Court leave
20 to amend cannot be granted, and precedent applying the same. Jurdi Decl. ¶10.
21                                   ii. Partner John Swenson
22                John Swenson spent a total of 7 hours in connection with the reply, including
23 analyzing the arguments made in the opposition, reviewing and approving the legal
24 reasoning and strategy that formed the basis of the reply papers, reviewing and
25 revising the reply brief and objections once written, and communicating with the
26 client regarding the opposition and the reply. Swenson Decl. ¶8.
27
28 ///
                                                    - 15 -
                                                                            Case No. 4:18-cv-05979
                           ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
          Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 16 of 27



 1                                  iii. Paralegal Zachary Hoffman
 2                Zachary Hoffman spent a total of 1.5 hours reviewing and revising citations to
 3 legal precedent in the papers, generating the required tables in the briefing, and
 4 ensuring conformity of the papers to the local rules. Hoffman Decl. ¶7.
 5                             c. Preparing for oral argument.
 6                                    i. Partner John Swenson
 7                John Swenson spent a total of 5.8 hours preparing for oral argument, including
 8 reviewing the relevant pleadings, and case law. Swenson Decl. ¶9.
 9                                   ii. Paralegal Zachary Hoffman
10                Zachary Hoffman spent a total of 1.9 hours preparing materials for John
11 Swenson to review in connection with preparing for oral argument, by gathering
12 relevant pleadings, and cases cited in the pleadings. Hoffman Decl. ¶8.
13                             d. Attending Oral Argument.
14                John Swenson spent a total of 9.2 hours in connection with oral argument.
15 Swenson Decl. ¶10. That includes 6.3 hours to travel between Los Angeles and the
16 location of oral argument, 1.3 hours to attend oral argument and communicate with the
17 client following the hearing, and 1.6 hours following oral argument to lodge the
18 documents requested by the Court, and further follow-up communications with the
19 client about what occurred at oral argument. Swenson Decl. ¶10.
20                             e. Reviewing the Court’s order on the Anti-SLAPP Motion,
21                                meeting and conferring with Plaintiff on fees, and drafting the
22                                Motion for Fees.
23                No compensation for paralegal time is being sought.
24                                    i. Senior Associate Jade Jurdi
25                Jade Jurdi spent a total of 43.7 hours reviewing the Court’s order on the anti-
26 SLAPP motion and drafting correspondence to the client on the significance of the
27 same, drafting the motion for fees, and supporting evidence, and meeting and
28 conferring with Plaintiff on fees. Jurdi Decl. ¶10. In connection with the drafting of
                                                     - 16 -
                                                                            Case No. 4:18-cv-05979
                           ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
          Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 17 of 27



 1 the briefing and supporting declarations, Mr. Jurdi reviewed billing for all time
 2 keepers in order to determine which time entries were related to the anti-SLAPP
 3 motion, and to compute the amounts sought as part of the fee award. Jurdi Decl. ¶11.
 4 Also in connection with drafting the motion for fees, Mr. Jurdi conducted research on
 5 the legal standard for the award of fees and costs, the information that must be
 6 provided to establish the reasonableness of the requested fees and costs, and the
 7 hourly rates, fees, and costs deemed reasonable by other courts on Anti-SLAPP
 8 motions. Jurdi Decl. ¶13.
 9                                   ii. Partner John Swenson
10                John Swenson spent a total of 3.4 hours reviewing the Court’s order on the
11 anti-SLAPP motion, discussing the same with the client, reviewing and revising the
12 fee motion and supporting evidence. Swenson Decl. ¶11.
13                             f. Anticipated time to be incurred in connection to drafting the
14                                reply in support of the motion for fees.
15                No compensation for paralegal time is being sought.
16                                    i. Senior Associate Jade Jurdi
17                Mr. Jurdi anticipates that he will spend 3 hours drafting the reply in support of
18 the motion for fees, including necessary research.
19                                   ii. Partner John Swenson
20                Mr. Swenson anticipates he will spend 2 hours reviewing and revising a reply
21 in support of the motion for fees.
22                             g. Anticipated time to be incurred in connection with preparing
23                                for oral argument.
24                No compensation for paralegal time is being sought.
25                                    i. Partner John Swenson
26                Mr. Swenson anticipates he will spend 2 hours preparing for oral argument of
27 the fee motion.
28
                                                    - 17 -
                                                                            Case No. 4:18-cv-05979
                           ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
          Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 18 of 27



 1                            h. Anticipated time to be incurred in connection with attending
 2                                 oral argument on the fee motion.
 3                                    i. Partner John Swenson
 4                Mr. Swenson anticipates that he will incur the same amount of time to travel to
 5 the hearing and attend the hearing on the fee motion, as he did with regards to the
 6 hearing on the anti-SLAPP motion, which is a total of 7.6 hours.
 7                      4. The Costs Sought by Robert Hower are Reasonable.
 8                Robert Hower seeks the costs he incurred for travel and electronic research.
 9 Travel costs are recoverable, and the amount of $404.74, which consists of airfare and
10 ground travel was incurred and billed to the client, and is thus recoverable. Grove v.
11 Wells Fargo Fin. California, Inc., 606 F.3d 577, 580 (9th Cir. 2010) (quoting Davis v.
12 City of San Francisco, 976 F.2d 1536, 1556 (9th Cir.1992), vacated in part on other
13 grounds, 984 F.2d 345.).              Robert Hower also seeks $225.86 for legal research.
14 Because Billing separately for electronic legal research costs is the prevailing practice
15 in the Bay Area, those costs are recoverable, and the amount sought is reasonable. Xu,
16 2014 WL 3840105, at *5. (Awarding $754.67 in electronic research costs.)
17                      5. Summary of hours for each stage of work on the anti-SLAPP
18                         motion, summary of costs, and comparison to other awards
19                         deemed reasonable.
20                            a. Summary of hours and fees sought for each stage of the
21                                 motions.
22                The following is a compilation of the fee and costs summaries set forth in each
23 of the Declarations of Zachary Hoffman, Jade Jurdi, and John Swenson. Jurdi Decl.
24 ¶ 5; Swenson Decl. ¶17; Hoffman Decl. ¶10.
25
26                                            Drafting of the Motion
27                         Hours                 Laffey Fees   Billed Fees      Precedent
28
                                                      - 18 -
                                                                           Case No. 4:18-cv-05979
                          ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
          Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 19 of 27



 1    Total           73.3                  $30,788.20   $27,253.50    Open Source Sec.,
 2    Partner         14.2                  $7,724.80    $6,603.00     Inc. v. Perens, 2018
 3    Swenson                                                          WL 2762637, at *7
 4    Associate       52.8                  $22,017.60   $19,359.00    (N.D. Cal. June 9,
 5    Jurdi           (5.9 hours of                                    2018) (Approving as
 6                    52.8 at previous                                 reasonable 99.5
 7                    year’s rate)                                     hours to draft motion
 8    Paralegal       6.3                   $1,045.80    $1,291.50     papers for Anti-
 9    Hoffman         (All at rate in                                  SLAPP motion,
10                    effect until April                               reduced from request
11                    2019)                                            for 137.9 hours)
12
13        Review of the Opposition and Supporting Evidence, and Drafting of Reply and
14                                      Objections to Evidence
15                    Hours             Laffey Fees      Billed Fees         Precedent
16    Total           40.2              $17,275.90       $15,291.50    Open Source Sec.,
17    Partner         7                  $3,808.00       $3,255.00     Inc. v. Perens, 2018
18    Swenson                                                          WL 2762637, at *7
19    Associate       31.7              $13,218.90       $11,729.00    (N.D. Cal. June 9,
20    Jurdi                                                            2018) (Approving as
21    Paralegal       1.5                  $249.00        $307.50      reasonable 52 hours
22    Hoffman         (All at rate                                     to draft reply papers
23                    in effect                                        for Anti-SLAPP
24                    until April                                      motion, reduced
25                    2019)                                            from request for 77.6
26                                                                     hours)
27
28
                                                - 19 -
                                                                      Case No. 4:18-cv-05979
                     ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
          Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 20 of 27



 1                                 Preparing for Oral Argument
 2                     Hours       Laffey Fees            Billed Fees               Precedent
 3    Total            7.7          $3,470.60             $3,124.50         Piping Rock
 4    Partner          5.8          $3,155.20             $2,697.00         Partners, 2015 WL
 5    Swenson                                                               4932248, at *5 (14
 6    Paralegal        1.9          $315.40                $427.50          hours billed by one
 7    Hoffman                                                               attorney to prepare
 8                                                                          another for oral
 9                                                                          argument is
10                                                                          reasonable, even if
11                                                                          another attorney
12                                                                          billed to prepare as
13                                                                          well)
14
15
16                                  Attending Oral Argument
17                     Hours         Laffey Fees              Billed Fees             Precedent
18    Total            9.2            $5,004.80               $4,278.00
19    Partner          9.2            $5,004.80               $4,278.00
20    Swenson
21
22           Drafting the Fee Motion and Supporting Evidence Following Review of the
23                      Court’s Order, and Meeting and Conferring on Fees
24                     Hours      Laffey Fees             Billed Fees               Precedent
25    Total            47.1      $20,071.90         $17,750.00              Open Source Sec.,
26    Partner          3.4       $1,849.60          $1,581.00               Inc. v. Perens, 2018
27    Swenson                                                               WL 2762637, at *7
28
                                                 - 20 -
                                                                       Case No. 4:18-cv-05979
                      ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
          Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 21 of 27



 1    Associate         43.7       $18,222.90         $16,169.00             (N.D. Cal. June 9,
 2    Jurdi                                                                  2018) (Approving as
 3                                                                           reasonable 60 hours
 4                                                                           to draft fee motion
 5                                                                           for Anti-SLAPP
 6                                                                           motion, reduced from
 7                                                                           request for 123
 8                                                                           hours)
 9
10
11      Anticipated Time: Review of the Opposition and Drafting of Reply In Support of
12                                          Motion on Fees
13                      Hours           Laffey Fees          Billed Fees           Precedent
14    Total             5                $2,339.00            $2,040.00      Id.
15    Partner           2                $1,088.00             $930.00
16    Swenson
17    Associate         3                $1,251.00            $1,110.00
18    Jurdi
19
20                Anticipated Time: Preparing for Oral Argument for Motion on Fees
21                      Hours        Laffey Fees            Billed Fees            Precedent
22    Total             2             $1,088.00              $930.00         Id.
23    Partner           2             $1,088.00              $930.00
24    Swenson
25
26                 Anticipated Time: Attending Oral Argument for Motion on Fees
27
                        Hours          Laffey Fees             Billed Fees            Precedent
28
                                                   - 21 -
                                                                         Case No. 4:18-cv-05979
                        ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
          Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 22 of 27



 1    Total                7.6              $4,134.40             $3,534.00        Id.
 2    Partner              7.6              $4,134.40             $3,534.00
 3    Swenson
 4
 5                                           Total Attorneys’ Fees
 6                         Hours                 Laffey Fees                     Billed Fees
 7    Total                192.1                 $84,172.80                      $74,201.50
 8
 9
10                                              Summary of Costs
11                                                       Cost                        Precedent
12    Legal Research Fees Billed                        $225.86               Xu, 2014 WL 3840105,
13                                                                            at *5 (Awarding
14                                                                            $754.67 in electronic
15                                                                            research costs.
16
17    Ground Transportation                             $44.74
18    between Airport and
19    Courthouse for Anti-SLAPP
20    Motion Hearing
21    Airfare for Anti-SLAPP                            $359.96
22    Motion Hearing
23    Total                                             $630.56
24
25                               b. The total hours requested are reasonable.
26                When the total hours requested of 192.1 are considered relative to other
27 matters court have awarded fees for, they appear reasonable as well. In Xu v.
28 Yamanaka, the Court approved a total of 196 hours for an anti-SLAPP motion and
                                                     - 22 -
                                                                           Case No. 4:18-cv-05979
                          ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
          Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 23 of 27



 1 fee motion, substantially more than sought by way of this motion. 2014 WL
 2 3840105, at *3.
 3                            c. The total monetary amount requested is reasonable.
 4                The total monetary amount of $84,172.80 in fees and $630.56 in costs is
 5 reasonable when compared to other monetary awards on anti-SLAPP motions in the
 6 Northern District. In Wynn v. Chanos, the Court awarded $390,149.63 in fees and
 7 $32,231.23 in costs. 2015 WL 3832561 at *3 (N.D. Cal. June 19, 2015). However,
 8 in Wynn the fees were enlarged by the taking of discovery and discovery motion
 9 practice. In Xu v. Yamanaka, where the fees and costs sought were only with respect
10 to the briefing and argument of the anti-SLAPP motion and the fee motion, this
11 Court awarded $85,875 in fees and costs of $812.16. 2014 WL 3840105, at *5. In
12 Piping Rock Partners, Inc. v. David Lerner Assocs., Inc., where again the fees and
13 costs sought were only with the respect to the briefing and argument of the anti-
14 SLAPP motion and the fee motion, the court awarded $95,200.30 in fees and costs.
15 2015 WL 4932248, at *3.
16 IV.            CONCLUSION
17                For the foregoing reasons, the amounts sought of $84,172.80 in attorneys’ fees
18 and $630.56 in costs are reasonable, and should be awarded to Robert Hower.
19
20 Dated: June 3, 2019                           SCALI RASMUSSEN, PC
21
22                                               By:
                                                       John P. Swenson, Esq.
23                                                     Jade F. Jurdi, Esq.
                                                       Attorneys for Defendant
24                                                     ROBERT HOWER
25
26
27
28
                                                   - 23 -
                                                                           Case No. 4:18-cv-05979
                          ROBERT HOWER’S MOTION FOR AN AWARD OF FEES AND COSTS
     00171514.4
Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 24 of 27




            EXHIBIT A
Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 25 of 27
Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 26 of 27
Case 4:18-cv-05979-YGR Document 63 Filed 06/03/19 Page 27 of 27
